Citation Nr: 1710127	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased rating for residuals of right knee torn medial meniscus, currently evaluated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 20 percent for right knee instability. 



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in St. Petersburg, Florida,   that denied an evaluation in excess of 20 percent for service-connected residuals of right knee torn medial meniscus.  Service connection was granted for right knee instability, evaluated as 20 percent disabling.  The Veteran appeals for a higher initial rating in this regard. 

The case was remanded for further development by Board decisions in March 2016 and September 2016.  It has been returned to the Board for disposition.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development of the record is warranted prior to disposition of the issues on appeal for reasons discussed below.  

Review of the record discloses that pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination of the right knee to address the requirements of 38 C.F.R. § 4.59 in accordance with recent Court precedent in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board, finds, however, that the ensuing VA examination conducted in October 2016 is lacking in several respects such that a new examination is warranted.  Specifically, the Board observes that the examiner did not specify whether any range of motion provided for either the right or left knee was on active or passive motion.  Additionally, it was noted that while the Veteran had pain on weightbearing and that range of motion could not be performed because of disability, the examiner did not specifically indicate whether there was pain with range of motion testing on non-weightbearing of the right knee.  Moreover, the examiner stated initially that the Veteran did not have functional loss or functional impairment of the right knee joint, including with repeated use over time.  However, he subsequently indicated elsewhere in the report that the Veteran did have functional loss, or that this could not be determined without resort to speculation.  These are inconsistencies, which require remand for an adequate examination.

Furthermore, the examiner also did not indicate whether the right knee had any impact on the Veteran's ability to perform ordinary activities of daily living, as requested in the prior remand.  The claims file should thus be referred to a new examiner for a new examination to comply with the Court's holding in Correia.

The Board regrets that this case has to be remanded yet again.  However, the Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that the record is developed adequately and to the fullest extent possible.  The Court of Veterans Appeals (Court) has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet.App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following actions:

1. Obtain outstanding VA medical records pertaining to the Veteran for the period from October 2016 to the present.

2. Refer this case to another VA examiner.  Access to Virtual VA/VBMS, must be made available to the examiner.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on BOTH active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint), the examiner should fully describe all symptomatology and functional deficits associated with this condition.  

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is specifically asked to discuss the impact, if any, as well as a full description of the effects, that the Veteran's right knee disability has on his occupational functioning, and whether or not the right knee has any impact on the Veteran's ability to perform ordinary activities of daily living?  Please delineate.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of the Veteran's medical history and the relevant medical sciences that apply to this case, including the use of ANY medical literature, which may reasonably explain the medical guidance in the study of this case.

3. THE RO MUST ENSURE THAT THE MEDICAL REPORT REQUESTED ABOVE COMPLIES WITH THIS REMAND AND ITS INSTRUCTIONS.  IF THE REPORT IS INSUFFICIENT, OR IF ANY REQUESTED ACTION IS NOT TAKEN OR IS DEFICIENT, IT MUST BE RETURNED FOR CORRECTION.  SEE STEGALL, SUPRA.

4. After taking any further development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit is not granted, the Veteran and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

